Citation Nr: 9930384	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-06 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES
 
1.  Entitlement to an increased rating for total knee 
arthroplasty for fracture, left knee with traumatic 
arthritis, currently evaluated as 30 percent.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from April 1953 to April 1957.

By rating decision in November 1981, service connection was 
granted for status post fracture, left knee.  This appeal 
arises from a March 1996 rating decision from the Buffalo, 
New York Regional Office (RO) that continued the evaluation 
of the veteran's total knee arthroplasty for fracture left 
knee with traumatic arthritis as 30 percent.  A Notice of 
Disagreement was filed in April 1996 and a Statement of the 
Case was issued in May 1996.  A substantive appeal was filed 
in December 1996, with no hearing requested.

This appeal additionally arises from a June 1996 rating 
decision from the Buffalo, New York RO that denied the 
veteran's claim for individual unemployability (TDIU).  A 
Notice of Disagreement was filed in December 1996 and a 
Statement of the Case was issued in March 1997.  A 
substantive appeal was filed in March 1997, with no hearing 
requested.    


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well 
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992). 

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA examination conducted in July 
1998 is inadequate for rating purposes as the examination did 
not address the requirements of DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In that case, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") held that in evaluating a service-connected joint, 
the Board erred by not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
under 38 C.F.R. § 4.45.  Thus, when considering the rating to 
be assigned a service-connected joint, medical evidence must 
be obtained as to any additional range of motion loss or 
ankylosis due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  The veteran has 
indicated that his left knee symptoms are exacerbated by use.  
Therefore, the veteran should be afforded an orthopedic 
examination to address the DeLuca requirements.  Moreover, 
the RO must consider the principles of rating enunciated in 
VAOPGCPREC 23-97 (July 1, 1997) (under certain circumstances, 
separate ratings may be assigned for separate manifestations 
of a knee disability) and VAOPGCPREC 9-98 (August 14, 1998).

Additionally, the veteran has indicated that he has had 
treatment at the Syracuse, New York VA Medical Center.  
Treatment records from this facility should be requested 
prior to a VA examination.  VA has a duty to assist the 
veteran in the development of facts pertaining to this claim.  
The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran is receiving Social Security disability benefits.  
While medical records have been obtained from the Social 
Security Administration, an administrative decision granting 
such benefits is not contained in the claims folder.  
Therefore, if an administrative decision was prepared, the VA 
must obtain a copy of same.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held in 
Holland v. Brown, 6 Vet. App. 443 (1994) that a claim for a 
total disability rating based on individual unemployability 
(TDIU) due to a service connected disability is 
"inextricably intertwined" with a rating increase claim on 
the same condition.  Thus, the veteran's TDIU claim must be 
deferred pending the outcome of his increased rating claim 
for a left knee disability.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for total 
knee arthroplasty for fracture, left knee 
with traumatic arthritis in recent years.  
After securing the necessary releases, 
the RO should obtain all records that 
have not already been obtained and 
associate them with the claims file.  The 
records requested should include those 
from the Syracuse, New York VAMC.  The 
veteran should also be requested to 
complete and submit an up-to-date 
employment statement.

2.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

3.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the service 
connected total knee arthroplasty for 
fracture, left knee with traumatic 
arthritis.  The veteran should be 
notified of the potential consequences 
should he fail to report for a scheduled 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The examiner should be asked to describe 
all manifestations of the left knee 
disability, to include whether there are 
any findings of subluxation, instability, 
locking, swelling, or loss of range of 
motion.  Any instability should be 
described as mild, moderate or severe.  
The examiner should indicate whether 
there is any ankylosis of the left knee; 
and, if so, the position in degrees 
should be given.  If there is limitation 
of motion, the ranges of motion should be 
given in degrees.  For VA purposes, 
normal flexion is to 140 degrees and 
normal extension is to 0 degrees.  The 
examiner should be asked to determine 
whether the knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (which should be described in 
degrees) due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the knee is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis (express in degrees) due to 
pain on use or during flare-ups.  
Finally, the examiner should discuss the 
effect of the knee disability on the 
veteran's ability to pursue substantially 
gainful employment, irrespective of 
advancing age.  If the examiner is unable 
to make any determination, it should be 
so indicated on the record.  The factors 
upon which any medical opinion is based 
should be set forth for the record.  

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  This 
should additionally include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for the 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  In addition, the 
notice to the veteran informing him of 
the consequences for any failure to 
appear for the examination should be made 
a part of the claims folder.  The veteran 
and his representative should then be 
afforded an opportunity to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




